       Case 2:21-cv-00335-JAT Document 26 Filed 03/31/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   ASP Franchising LLC,                              No. CV-21-00335-PHX-JAT
10                  Plaintiff,                         ORDER
11   v.
12   Chandler Pools LLC, et al.,
13                  Defendants.
14
15          Pending before the Court are Plaintiff’s Motion for Preliminary Injunction (Doc. 8)
16   and a Stipulation to Withdraw Plaintiff’s Motion for Preliminary Injunction and Stay

17   Proceedings (Doc. 25). The Court now rules.
18          Plaintiff filed its Motion for Preliminary Injunction on February 25, 2021. (Doc. 8).

19   The Court set an evidentiary hearing on the motion for April 2, 2021. (Doc. 20). Shortly

20   thereafter, the parties filed the Stipulation to Withdraw Plaintiff’s Motion for Preliminary
21   Injunction and Stay Proceedings. (Doc. 25). In the stipulation, the parties state that they
22   have agreed to mediate and arbitrate their disputes in compliance with the franchise

23   agreements underlying this case. (Id. at 1). The parties request that the Court vacate the

24   April 5, 2021 evidentiary hearing and stay proceedings in this case pursuant to 9 U.S.C.

25   § 3.

26          Although 9 U.S.C. § 3 directs the Court, upon application by one of the parties, to
27   grant a stay pending arbitration, “a district court may either stay the action or dismiss it
28   outright when, as here, the court determines that all of the claims raised in the action are
       Case 2:21-cv-00335-JAT Document 26 Filed 03/31/21 Page 2 of 2



 1   subject to arbitration.” Johnmohammadi v. Bloomingdale's, Inc., 755 F.3d 1072, 1074 (9th
 2   Cir. 2014); see Sparling v. Hoffman Constr. Co., 864 F.2d 635, 638 (9th Cir. 1988); Kam-
 3   Ko Bio-Pharm Trading Co. Ltd-Australasia v. Mayne Pharma (USA) Inc., 560 F.3d 935,
 4   940 (9th Cir. 2009); Shivkov v. Artex Risk Sols. Inc., No. CV-18-04514-PHX-SMM, 2019
 5   WL 8806260, at *3 (D. Ariz. Aug. 5, 2019), aff'd, 974 F.3d 1051 (9th Cir. 2020). Because
 6   all of Plaintiff’s claims are subject to a binding agreement to mediate and arbitrate, the
 7   Court will deny the motion to stay and dismiss Plaintiff’s claims unless the parties can
 8   show cause why the case should not be dismissed without prejudice.
 9          Accordingly,
10          IT IS ORDERED that the Stipulation to Withdraw the Motion for Preliminary
11   Injunction and Stay Proceedings (Doc. 25) is GRANTED IN PART AND DENIED IN
12   PART such that the Motion for Preliminary Injunction (Doc. 8) is deemed to be withdrawn
13   and the parties request for the Court to stay further proceedings in this case is DENIED.
14          IT IS FURTHER ORDERED that the April 5, 2021 evidentiary hearing on
15   Plaintiff’s Motion for Preliminary Injunction is VACATED.
16          IT IS FURTHER ORDERED that the Court shall dismiss the instant case without
17   prejudice unless the parties can show cause by April 13, 2021 as to why the case should
18   not be dismissed. If the parties do not consent to the dismissal of the instant case, they must
19   articulate what is left in this case for the Court to do.
20          Dated this 31st day of March, 2021.
21
22
23
24
25
26
27
28


                                                   -2-
